                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     : CRIMINAL ACTION
                                              :
             v.                               : NO. 08-486
                                              :
RAMON SANCHEZ,                                :


                                         ORDER


       AND NOW, this 9th day of July, 2021, upon review of Defendant’s pending motions for

compassionate release and the government response thereto, it is hereby ORDERED as follows:

       1.    Defendant’s pro se “Motion for Consideration Under 5H1.4 Physical Condition”

(Docket No. 78) is DENIED;

       2.     Defendant’s pro se “Motion for Compassionate Release Under the First Step Act”

(Docket No. 88) is DENIED; and

       3.     Defendant’s pro se “Motion Requesting Federal Court Immediately Intervenes in

Not Allowing Federal Bureau of Prisons Federal Correctional Institution Beaumont to Simply

Allow Ramon Emilio Sanchez Junior to Die Due to Actual/Deliberate Medical Neglect” (Docket

No. 89) is DENIED.



                                                  BY THE COURT:



                                                  /s/ Jeffrey L. Schmehl
                                                  Jeffrey L. Schmehl, J.
